EXHIBIT 10.3
Blue Nile, Inc.
2009 Executive Bonus Plan
STRUCTURE: This 2009 Executive Bonus Plan (the “Plan”) is intended to be an
incentive bonus plan. The Company may, but is not obligated to, pay
discretionary bonuses outside the Plan. This Plan is intended to be exempt from
Section 409A of the Internal Revenue Code under Treasury Regulation
Section 1.409A-1(b)(4) and will be construed and administered consistently
therewith to the greatest extent possible.
ELIGIBILITY. All executive officers, including the chief executive officer, are
eligible for participation in the Plan, subject to their continued employment
throughout fiscal year 2009. No bonus amounts will be paid under the Plan if an
otherwise eligible executive’s employment terminates prior to December 31, 2009.
The Compensation Committee will determine whether newly hired or promoted
executives may be eligible for participation in the Plan, and if so, the
applicable terms of participation (consistent with the terms of this Plan).
ADMINISTRATION. The Plan is administered by the Compensation Committee. All
determinations under the Plan will be made by the Compensation Committee, whose
decisions will be final and binding on all parties.
PAYMENTS. Any earned bonus will be paid in a single lump sum payment not later
than March 15, 2010.
DETERMINATION OF BONUS AMOUNTS.
Bonus Pool. The aggregate bonus pool for fiscal year 2009 is established through
the achievement of the Company’s objectives for Adjusted EBITDA (defined as net
income before income taxes, other income, net, depreciation, amortization and
stock-based compensation). The target Adjusted EBITDA shall be determined by the
Compensation Committee and communicated to each participant in the Plan. The
bonus pool may be funded from 0% to 200%.
Target Bonus. The Compensation Committee established a target bonus amount for
each executive officer expressed as a percentage of the executive officer’s base
salary. The Compensation Committee may award the executive officer between 0%
and 200% of such officer’s bonus target amount based: (i) fifty percent on the
achievement of financial performance objectives, including revenue growth,
earnings per share and free cash flow generation, and (ii) fifty percent on the
achievement of individual performance objectives based on the executive
officer’s roles and responsibilities within the Company. The Compensation
Committee shall establish the financial targets and individual objectives and
communicate such targets and objectives to each executive.
Discretion to Reduce or Increase Amounts. The Compensation Committee has the
authority, in its sole discretion, to reduce the value of the bonus (including a
reduction to zero) or increase the value of the bonus otherwise earned under the
formula described above, based on any factors it considers material.

 